Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 1 of 27 Page ID #:391



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    MARK R. FRISBY,                        Case No. 5:19-cv-01249-DSF (MAA)
  12                       Plaintiff,          MEMORANDUM DECISION AND
  13                                           ORDER DISMISSING SECOND
              v.                               AMENDED COMPLAINT WITH
  14                                           LEAVE TO AMEND
        THE STATE OF CALIFORNIA
  15    DEPARTMENT OF JUSTICE,
  16                       Defendant.
  17
  18   I.    INTRODUCTION
  19         On July 8, 2019, Plaintiff Mark. R. Frisby (“Plaintiff”), proceeding pro se,
  20   filed a Complaint alleging violations of his civil rights pursuant to 42 U.S.C. § 1983
  21   (“Section 1983”). (Compl., ECF No. 1.) On August 7, 2019, the Court dismissed
  22   the Complaint with leave to amend. (Order Dismiss. Compl., ECF No. 8.) On
  23   October 25, 2019, Plaintiff filed a First Amended Complaint (“FAC,” ECF No. 12),
  24   which the Court dismissed with leave to amend on December 9, 2019 (Order
  25   Dismiss. FAC, ECF No. 12). After an eleven-month delay in which Plaintiff failed
  26   to comply with Court orders to file a FAC and failed to prosecute the lawsuit,
  27   Plaintiff filed a Second Amended Complaint (“SAC”) on November 2, 2020. (SAC,
  28   ECF No. 34.)
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 2 of 27 Page ID #:392



   1           The Court has screened the SAC as prescribed by 28 U.S.C. § 1915A and 28
   2   U.S.C. § 1915(e)(2)(B). For the reasons stated below, the SAC is DISMISSED
   3   WITH LEAVE TO AMEND. Plaintiff is ORDERED to, within thirty days after
   4   the date of this Order, either: (1) file a Third Amended Complaint (“TAC”), or
   5   (2) advise the Court that Plaintiff does not intend to pursue this lawsuit further and
   6   will not file a TAC.
   7
   8   II.     PLAINTIFF’S ALLEGATIONS AND CLAIMS 1
               The SAC is filed against the following defendants: (1) Officer Ruiz,
   9
       clinician or psychologist at Los Angeles County Twin Towers Jail (“LACJ”); (2) L.
  10
       Smith, officer at San Bernardino County Jail (“SBCJ”); (3) Lloyd, officer at SBCJ;
  11
       and (4) Judge Leslie Swain, Superior Court Judge presiding over Plaintiff’s case
  12
       #BA438972 (“State Case”) (each, a “Defendant,” and collectively, “Defendants”).
  13
       (SAC 4–5.)2 Each Defendant is sued in his or her official capacity. (Id.)
  14
               As part of the procedure set forth by SBCJ for confinement of prisoners found
  15
       unfit for trial and as part of the procedure enforcing the mental health assessment
  16
       program, Defendants Lloyd and Smith denied Plaintiff the ability to file a writ of
  17
       habeas corpus to challenge the legality and conditions of his confinement. (Id. at 6–
  18
       7.) Defendants Lloyd and Smith made these denials to Plaintiff every time Plaintiff
  19
       spoke with them—several times per week, five or six days per week, over one
  20
       hundred days. (Id.) Defendant Lloyd told Plaintiff, “Sorry, we do not have that
  21
       option here.” (Id. at 6.) Defendant Smith told Plaintiff that he was not allowed a
  22
       writ of habeas corpus because he was unfit for trial. (Id. at 7.) Challenges
  23
       contemplated by Plaintiff included “conditions of confinement, legality, lack of
  24
       evidence, factual innocence, speedy trial, right to representation, Faretta rights,
  25
  26   1
        The Court summarizes Plaintiff’s allegations and claims as set forth in the SAC,
  27   without opining on their veracity or merit.

  28   2
           Citations to pages in docketed documents reference those generated by CM/ECF.
                                                   2
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 3 of 27 Page ID #:393



   1   affordable bail, misdiagnosis and challenges to double jeopardy charges of assault
   2   with a deadly weapon as an element of the primary offense (which [Plaintiff] is not
   3   guilty of) of attempted murder.” (Id. at 6–7.) Such challenges can no longer be filed
   4   or remedied via writ of habeas corpus due to the statutes of limitation and because
   5   Plaintiff’s State Case is now finalized. (Id.)
   6         As part of the procedure set forth by LACJ for confinement of prisoners found
   7   not fit for trial and as part of the procedure enforcing mental health assessment,
   8   Defendant Ruiz denied Plaintiff the ability to file a writ of habeas corpus to
   9   challenge the legality and conditions of his confinement. (Id. at 8.) Plaintiff was
  10   denied a writ of habeas corpus every time he spoke with Defendant Ruiz between
  11   August 13, 2015 and July 17, 2017. (Id.) Defendant Ruiz told Plaintiff that he was
  12   unfit and had mental health issues and therefore was not authorized to assert the writ
  13   of habeas corpus challenges. (Id.) Challenges contemplated by Plaintiff included
  14   “challenges to the conditions of confinement, challenges to the legality of
  15   confinement due to lack of evidence, factual innocence, speedy trial, right to
  16   representation, right to self[-]representation, Faretta, bail, affordable bail, challenges
  17   to his diagnosis, challenges to double jeopardy charges of assault with a deadly
  18   weapon as an element of the primary offense (which [Plaintiff] is not guilty of) of
  19   attempted murder.” (Id.) Such challenges can no longer be filed or remedied via
  20   writ of habeas corpus due to the statutes of limitation and because Plaintiff’s State
  21   Case is now finalized. (Id.)
  22         As part of SBCJ’s mental health assessment program procedure, Defendants
  23   Smith and Lloyd refused to let Plaintiff out of a cell for over 100 days straight for
  24   any reason. (Id. at 9–10.) Plaintiff requested showers, medical treatment, hygiene
  25   products, and outdoor exercise several times per day, five or six days per week from
  26   Defendants Smith and Lloyd. (Id.) Defendant Smith refused Plaintiff’s requests
  27   every time, often responding “sorry, you’re unfit,” or simply ignoring the request.
  28   (Id. at 9.) Defendant Lloyd also refused Plaintiff’s request every time, often
                                                   3
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 4 of 27 Page ID #:394



   1   responding “sorry, we do not have that option here.” (Id. at 10.) The deprivation
   2   resulted in a skin rash that developed over twenty days and spread all over Plaintiff’s
   3   body for eighty days. (Id. at 9–10.) The rash was severe and unbearable and made
   4   Plaintiff unit for trial. (Id.) The rash required intensive medical treatment. (Id.)
   5   Plaintiff suffered severe emotional and physical pain after forty-two days of
   6   continuous denial of outdoor exercise, followed by another fifty-eight days of denial
   7   of outdoor exercise. (Id.)
   8         As part of the policies set forth by LACJ for confinement of prisoners found
   9   unit for trial, Defendant Ruiz of LACJ ordered Plaintiff to be kept in administrative
  10   segregation for over one year between August 13, 2015 and July 17, 2015.3 (Id. at
  11   11.) Plaintiff was denied clothing, hygiene products, and blankets on every
  12   occasion. (Id.) Plaintiff suffered pneumonia from the cold without blankets, which
  13   went untreated. (Id.) Plaintiff was threatened with genital mutilation every time he
  14   requested adequate food, clothing, to be placed in general population, access to the
  15   courts, and medical treatment. (Id.) Plaintiff’s requests for grievance forms also
  16   were denied. (Id.) Plaintiff lost thirty pounds as a result of malnourishment and
  17   lack of exercise. (Id.) Plaintiff suffered visible physical and emotional trauma from
  18   the deprivation and has never fully recovered. (Id.)
  19         Defendant Swain denied Plaintiff adequate confinement and the ability to file
  20   writs of habeas corpus in the State Case. (Id. at 12.) Plaintiff verbally reported
  21   violations made by Los Angeles County and San Bernardino County officers to
  22   Defendant Swain since Plaintiff was physically restrained. (Id.) Defendant Swain
  23   ignored the reports and ordered Plaintiff to be returned to the same conditions and to
  24   be forced on medication if necessary. (Id.) Defendant Swain was aware of the
  25   violations to Plaintiff’s civil rights by Los Angeles County and San Bernardino
  26
       3
  27    This date appears to be an error, as July 17, 2015 cannot follow August 13, 2015.
       The SAC previously alleged that Plaintiff was at LACJ from August 13, 2015 to
  28   July 17, 2017. (See SAC 8.)
                                                  4
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 5 of 27 Page ID #:395



   1   County. (Id.) Defendant Swain acted outside her jurisdiction since Plaintiff refused
   2   to waive his right to a speedy trial and representation, and more than ninety days had
   3   passed. (Id.) Defendant Swain denied Plaintiff the ability to file a writ of habeas
   4   corpus, obtain safe living conditions, and obtain a dismissal of charges in the State
   5   Case, in which Plaintiff was found not guilty of the primary offense. (Id.)
   6          Based on the foregoing, Plaintiff asserts multiple violations of the First
   7   Amendment and Eighth Amendment. (Id. at 6–12.) Plaintiff seeks $1,000,000 from
   8   Los Angeles County and San Bernardino County for the severe emotional trauma
   9   and physical pain to which he was subjected. (Id. at 13.)
  10
  11   III.   LEGAL STANDARD
  12          Federal courts must conduct a preliminary screening of any case in which a
  13   prisoner seeks redress from a governmental entity or officer or employee of a
  14   governmental entity (28 U.S.C. § 1915A), or in which a plaintiff proceeds in forma
  15   pauperis (28 U.S.C. § Section 1915(e)(2)(B)). The court must identify cognizable
  16   claims and dismiss any complaint, or any portion thereof, that is: (1) frivolous or
  17   malicious, (2) fails to state a claim upon which relief may be granted, or (3) seeks
  18   monetary relief from a defendant who is immune from such relief. 28 U.S.C.
  19   §§ 1915(e)(2)(B), 1915A(b).
  20          When screening a complaint to determine whether it fails to state a claim upon
  21   which relief can be granted, courts apply the Federal Rule of Civil Procedure
  22   12(b)(6) (“Rule 12(b)(6)”) standard. See Wilhelm v. Rotman, 680 F.3d 1113, 1121
  23   (9th Cir. 2012) (applying the Rule 12(b)(6) standard to 28 U.S.C. § Section 1915A);
  24   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (applying the Rule 12(b)(6)
  25   standard to 28 U.S.C. § 1915(e)(2)(B)(ii)). To survive a Rule 12(b)(6) dismissal, “a
  26   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
  27   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
  28   (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                                  5
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 6 of 27 Page ID #:396



   1   plausibility when the plaintiff pleads factual content that allows the court to draw the
   2   reasonable inference that the defendant is liable for the misconduct alleged.” Id.
   3   Although “detailed factual allegations” are not required, “an unadorned, the-
   4   defendant-unlawfully-harmed-me accusation”; “labels and conclusions”; “naked
   5   assertion[s] devoid of further factual enhancement”; and “[t]hreadbare recitals of the
   6   elements of a cause of action, supported by mere conclusory statements” are
   7   insufficient to defeat a motion to dismiss. Id. (quotations omitted). “Dismissal
   8   under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal
   9   theory or sufficient facts to support a cognizable legal theory.” Hartmann v. Cal.
  10   Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (quoting Mendiondo
  11   v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008)).
  12         In reviewing a Rule 12(b)(6) motion to dismiss, courts will accept factual
  13   allegations as true and view them in the light most favorable to the plaintiff. Park v.
  14   Thompson, 851 F.3d 910, 918 (9th Cir. 2017). Moreover, where a plaintiff is
  15   appearing pro se, particularly in civil rights cases, courts construe pleadings liberally
  16   and afford the plaintiff any benefit of the doubt. Wilhelm, 680 F.3d at 1121. “If
  17   there are two alternative explanations, one advanced by defendant and the other
  18   advanced by plaintiff, both of which are plausible, plaintiff’s complaint survives a
  19   motion to dismiss under Rule 12(b)(6).” Starr v. Baca, 652 F.3d 1202, 1216 (9th
  20   Cir. 2011). However, the liberal pleading standard “applies only to a plaintiff’s
  21   factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989), superseded
  22   by statute on other grounds, 28 U.S.C. § 1915. Courts will not “accept any
  23   unreasonable inferences or assume the truth of legal conclusions cast in the form of
  24   factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003). In
  25   giving liberal interpretations to complaints, courts “may not supply essential
  26   elements of the claim that were not initially pled.” Chapman v. Pier 1 Imps. (U.S.),
  27   Inc., 631 F.3d 939, 954 (9th Cir. 2011) (quoting Pena v. Gardner, 976 F.2d 469, 471
  28   (9th Cir. 1992)).
                                                  6
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 7 of 27 Page ID #:397



   1   IV.    DISCUSSION
   2          A.     Section 1983
   3          Section 1983 provides a cause of action against “every person who, under
   4   color of any statute . . . of any State . . . subjects, or causes to be subjected, any
   5   citizen . . . to the deprivation of any rights, privileges, or immunities secured by the
   6   Constitution and laws . . . .” Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alteration in
   7   original) (quoting 42 U.S.C. § 1983). “The purpose of §1983 is to deter state actors
   8   from using the badge of their authority to deprive individuals of their federally
   9   guaranteed rights and to provide relief to victims if such deterrence fails.” Id. “To
  10   state a claim under § 1983, a plaintiff must allege the violation of a right secured by
  11   the Constitution and laws of the United States, and must show that the alleged
  12   deprivation was committed by a person acting under color of state law.” West v.
  13   Atkins, 487 U.S. 42, 48 (1988).
  14         The SAC asserts claims for violations of the First Amendment and Eighth
  15   Amendment. (SAC 6–12.) As discussed below, the SAC potentially states an
  16   Eighth Amendment cruel and unusual punishment claim against Defendants Lloyd
  17   and Smith in their official capacities for denial of outdoor exercise, but not with
  18   respect to denials of showers and hygiene products. The SAC also does not state an
  19   Eighth Amendment cruel and unusual punishment claim against Defendant Ruiz in
  20   his or her official capacity, a First and Fourteenth Amendments access-to-court
  21   claim against any Defendant, an Eighth Amendment claim for deliberate
  22   indifference to serious medical needs against any Defendant, or any claims against
  23   Defendant Swain.
  24
  25          B.     Defendant Swain Is Immune From Suit.
  26          The SAC sues Defendant Swain in her official capacity for monetary
  27   damages. (SAC 5, 13.) A suit against a defendant in his or her individual capacity
  28   “seek[s] to impose personal liability upon a government official for actions he takes
                                                    7
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 8 of 27 Page ID #:398



   1   under color of state law . . . . Official-capacity suits, in contrast, ‘generally
   2   represent only another way of pleading an action against an entity of which an
   3   officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985) (quoting
   4   Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 n.55 (1978)). The SAC alleges
   5   that Defendant Swain is a Superior Court Judge. (SAC 5.) The official capacity
   6   claim against Defendant Swain therefore is treated as a claim against the State of
   7   California. See Leer v. Murphy, 844 F.2d 628, 631–32 (9th Cir. 1998) (explaining
   8   that a lawsuit against state officials in their official capacities was a lawsuit against
   9   the state). California is not a “person” subject to Section 1983, and the Eleventh
  10   Amendment bars damages actions against state officials in their official capacity.
  11   Flint v. Dennison, 488 F.3d 816, 824–25 (9th Cir. 2007). As such, the official
  12   capacity claim against Defendant Swain fails.
  13         If Plaintiff amends his complaint to sue Defendant Swain in her individual
  14   capacity, such claim also would fail. In their individual capacity, judicial immunity
  15   protects judges from civil liability for damages for their judicial acts. Mullis v. U.S.
  16   Bankr. Ct. for Dist. of Nev., 828 F.2d 1385, 1388 (9th Cir. 1987). An act is judicial
  17   in nature if “it is a function normally performed by a judge, and to the expectations
  18   of the parties, i.e., whether they dealt with the judge in his judicial capacity.”
  19   Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (quoting Stump v.
  20   Sparkman, 435 U.S. 349, 362 (1978)). A “judge will not be deprived of immunity
  21   because the action he took was in error, was done maliciously, or was in excess of
  22   his authority . . . .” Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th Cir. 2006) (quoting
  23   Stump, 435 U.S. at 356). A judge will be stripped of absolute judicial immunity
  24   only where he or she “acts in the clear absence of all jurisdiction.” Id. (quoting
  25   Stump, 435 U.S. at 356–57) (quotation marks omitted).
  26         Here, the SAC alleges that Defendant Swain ignored Plaintiff’s verbal
  27   complaints regarding his conditions of confinement and violations by Los Angeles
  28   County and San Bernardino County; ordered that Plaintiff be returned to the same
                                                    8
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 9 of 27 Page ID #:399



   1   conditions; ordered that Plaintiff be forced on medication if necessary; denied
   2   Plaintiff the ability to file writs of habeas corpus; and denied Plaintiff the ability to
   3   obtain dismissal of the charges in the State Case. (SAC 12.) As the Court
   4   previously advised Plaintiff (see Order Dismiss. FAC 5–6), the issuance of orders is
   5   “beyond dispute” a judicial act for which Defendant Swain is entitled to absolute
   6   immunity. See, e.g., Kinney v. Cantil-Sakauye, No. 17-cv-01607-DMR, 2017 U.S.
   7   Dist. LEXIS 215439, at *13 (N.D. Cal. Aug. 21, 2017) (finding that state court
   8   judges are absolutely immune with respect to issuance of adverse orders). Despite
   9   the SAC’s conclusory allegation that Defendant Swain “acted outside her
  10   jurisdiction” (SAC 12), there are no allegations from which it could be inferred that
  11   Defendant Swain was acting in the “clear absence of all jurisdiction,” such that
  12   judicial immunity would not apply. See Ashelman, 793 F.2d at 1075–76 (“To
  13   determine if the judge acted with jurisdiction, courts focus on whether the judge was
  14   acting clearly beyond the scope of subject matter jurisdiction in contrast to personal
  15   jurisdiction.”); see also Iqbal, 556 U.S. at 678 (explaining that conclusory
  16   allegations are insufficient to state a claim).
  17         For these reasons, judicial immunity protects Defendant Swain from damages
  18   liability. The Court previously explained Eleventh Amendment sovereign immunity
  19   and judicial immunity to Plaintiff. (See Order Dismiss. Compl. 5; Order Dismiss.
  20   FAC 5–6.) If Plaintiff files an amended complaint with damages claims against
  21   Defendant Swain, such claims will be subject to dismissal.
  22
  23         C.     Claims Against Los Angeles County and San Bernardino County
  24         The SAC sues Defendants Ruiz, Smith, and Lloyd only in their official
  25   capacities. (SAC 3–4.) Official capacity suits in essence constitute actions against
  26   the entity of which an officer is an agent. See Kentucky, 473 U.S. at 165. As the
  27   SAC alleges that Defendants Smith and Lloyd are employees of SBCJ (SAC 4), the
  28   claims against them in their official capacities are treated as claims against San
                                                    9
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 10 of 27 Page ID #:400



    1   Bernardino County. See Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1250 (9th
    2   Cir. 2016) (explaining that when a county official is sued in his official capacity, the
    3   claims against him are claims against the entity). As the SAC alleges that Defendant
    4   Ruiz is an employee of LACJ (SAC 4), the official capacity claims against him or
    5   her are treated as claims against Los Angeles County. See Mendiola-Martinez, 836
    6   F.3d at 1250.
    7         “A municipality or other local government [including counties] may be liable
    8   under [Section 1983] if the governmental body itself ‘subjects’ a person to a
    9   deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”
   10   Connick v. Thompson, 563 U.S. 51, 60 (2011) (citing Monell, 436 U.S. at 692).
   11   However, “a municipality can be found liable under § 1983 only where the
   12   municipality itself causes the constitutional violation at issue.” City of Canton v.
   13   Harris, 489 U.S. 378, 385 (1989). “A municipality cannot be held liable solely
   14   because it employs a tortfeasor—or in other words, a municipality cannot be held
   15   liable under Section 1983 on a respondeat superior theory.” Monell, 436 U.S. at
   16   690–91; accord Connick, 563 U.S. at 60 (“[U]nder § 1983, local governments are
   17   responsible only for their own illegal acts. They are not vicariously liable under
   18   § 1983 for their employees’ actions.” (quotations and citations omitted)).
   19          “In order to establish municipal liability, a plaintiff must show that a ‘policy
   20   or custom’ led to the plaintiff’s injury.” Castro v. County of Los Angeles, 833 F.3d
   21   1060, 1073 (9th Cir. 2016) (en banc) (quoting Monell, 436 U.S. at 694). “Official
   22   municipal policy includes the decisions of a government’s lawmakers, the acts of its
   23   policymaking officials, and practices so persistent and widespread as to practically
   24   have the force of law.” Connick, 563 U.S. at 61. A rule or regulation “promulgated,
   25   adopted, or ratified by a local governmental entity’s legislative body” constitutes a
   26   municipal policy. Thompson v. City of Los Angeles, 885 F.2d 1439, 1443 (9th Cir.
   27   1989), overruled on other grounds by Bull v. City & County of San Francisco, 595
   28   F.3d 964 (9th Cir. 2010) (en banc). “A policy has been defined as ‘a deliberate
                                                  10
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 11 of 27 Page ID #:401



    1   choice to follow a course of action . . . made from among various alternatives by the
    2   official or officials responsible for establishing final policy with respect to the
    3   subject matter in question.’” Waggy v. Spokane County Washington, 594 F.3d 707,
    4   713 (9th Cir. 2010) (alteration in original) (quoting Long v. County of Los Angeles,
    5   442 F.3d 1178, 1185 (9th Cir. 2006)). “[I]n addition to an official policy, a
    6   municipality may be sued for constitutional deprivations visited pursuant to
    7   governmental custom even though such custom has not received formal approval
    8   through the [governmental] body’s official decisionmaking channels.” Navarro v.
    9   Block, 72 F.3d 712, 714 (9th Cir. 1996) (quotations omitted) (citing Monell, 436
   10   U.S. at 690–91). However, liability for a custom will attach only if a plaintiff pleads
   11   that his or her injury resulted from a “permanent and well-settled” practice.
   12   Thompson, 885 F.2d at 1444. Allegations of random acts or isolated events are
   13   insufficient to establish a municipal custom. Navarro, 72 F.3d at 714.
   14         Furthermore, there must be a “direct causal link between a municipal policy or
   15   custom and the alleged constitutional deprivation.” City of Canton, 489 U.S. at 385.
   16   Municipal policy “‘causes’ an injury where it is the ‘moving force’ behind the
   17   constitutional violation, or where ‘the [municipality] itself is the wrongdoer.’”
   18   Chew v. Gates, 27 F.3d 1432, 1444 (9th Cir. 1994) (citations omitted). The
   19   municipal policy “need only cause a constitutional violation; it need not be
   20   unconstitutional per se.” Jackson v. Gates, 975 F.2d 648, 654 (9th Cir. 1992).
   21   Below the Court examines whether the SAC successfully states any claims against
   22   Los Angeles County and San Bernardino County.
   23
   24         D.     First and Fourteenth Amendments Access-To-Courts
   25         “[T]he right of access to the courts is a fundamental right protected by the
   26   Constitution.” Ringgold-Lockhart v. County of Los Angeles, 761 F.3d 1057, 1061
   27   (9th Cir. 2014) (alteration in original) (quoting Delew v. Wagner, 143 F.3d 1219,
   28   1222 (9th Cir. 1998)). Prisoners have a constitutional right of access to the courts,
                                                   11
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 12 of 27 Page ID #:402



    1   protected by the First Amendment right to petition and the Fourteenth Amendment
    2   right to substantive due process. Silva v. Di Vittorio, 658 F.3d 1090, 1103 (9th Cir.
    3   2011). The right is limited to direct criminal appeals, habeas petitions, and civil
    4   rights actions. Lewis v. Casey, 518 U.S. 343, 354 (1996). The right “guarantees no
    5   particular methodology but rather the conferral of a capability—the capability of
    6   bringing contemplated challenges to sentences or conditions of confinement before
    7   the courts. . . . [I]t is that capability, rather than the capability of turning pages in a
    8   law library, that is the touchstone” of the right of access to the courts. Id. at 356–57.
    9          To state a claim for denial of access to the courts, a plaintiff must establish
   10   that he or she suffered an “actual injury”—that is, “actual prejudice with respect to
   11   contemplated or existing litigation, such as the inability to meet a filing deadline or
   12   to present a claim.” Nev. Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir.
   13   2011). “Actual injury is a jurisdictional requirement that flows from the standing
   14   doctrine and may not be waived.” Id. Even if delays in providing legal materials or
   15   assistance result in actual injury, they are “not of constitutional significance” if
   16   “they are the product of prison regulations reasonably related to legitimate
   17   penological interests.” Lewis, 518 U.S. at 362.
   18          Claims for denial of access to courts may arise from either the frustration of
   19   “a litigating opportunity yet to be gained” (a forward-looking claim), or from “an
   20   opportunity already lost” (a backward-looking claim). Christopher v. Harbury, 536
   21   U.S. 403, 414 (2002). In either case, “the very point of recognizing any access claim
   22   is to provide some effective vindication for a separate and distinct right to seek
   23   judicial relief for some wrong.” Id. at 414–15. “[T]he right is ancillary to the
   24   underlying claim, without which a plaintiff cannot have suffered injury by being
   25   shut out of court.” Id. at 415. Thus, a plaintiff must allege: (1) a “nonfrivolous,”
   26   “arguable” underlying claim, pled “in accordance with Federal Rule of Civil
   27   Procedure 8(a), just as if it were being independently pursued”; (2) the official acts
   28   that frustrated the litigation of that underlying claim; and (3) a plain statement
                                                     12
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 13 of 27 Page ID #:403



    1
    2   describing the “remedy available under the access claim and presently unique to it.”
    3   Id. at 415–18.
    4         The SAC alleges that Defendants Lloyd, Smith, and Ruiz denied Plaintiff the
    5   ability to file writs of habeas corpus to challenge the legality and conditions of his
    6   confinement. (SAC 6–8.) Challenges contemplated by Plaintiff included challenges
    7   to the conditions of confinement, legality of his confinement, lack of evidence,
    8   factual innocence, speedy trial, rights to representation and self-representation,
    9   Faretta rights, bail and affordable bail, challenges to his diagnosis, and “challenges
   10   to double jeopardy charges of assault with a deadly weapon as an element of the
   11   primary offense (which [Plaintiff] is not guilty of) of attempted murder.” (Id.) The
   12   SAC also alleges that Plaintiff’s requests for grievance forms were denied while he
   13   was at LACJ. (Id. at 11.)
   14         These allegations are too general and do not sufficiently state the nonfrivolous
   15   legal argument or claim Plaintiff was prevented from asserting. Plaintiff must plead
   16   a nonfrivolous, arguable underlying claim, pled in accordance with Rule 8, “just as if
   17   it were being independently pursued.” Harbury, 536 U.S. at 417. A prisoner’s right
   18   to access courts does not include the right to present frivolous claims. See Lewis,
   19   518 U.S. at 353 n.3 (“Depriving someone of an arguable (though not yet established)
   20   claim inflicts actual injury because it deprives him of something of value—arguable
   21   claims are settled, bought, and sold. Depriving someone of a frivolous claim, on the
   22   other hand, deprives him of nothing at all, except perhaps the punishment of Federal
   23   Rule of Civil Procedure 11 sanctions.”). A list of general challenges (SAC 6–8)
   24   without further details, or failing to even describe the issues Plaintiff was prevented
   25   from grieving (id. at 11), does not suffice.
   26         In addition, with respect to the alleged denial of grievance forms at LACJ, the
   27   SAC does not state the actual injury Plaintiff suffered as a result of such denials.
   28   Plaintiff must identify the actual prejudice he suffered as a result of being denied
                                                   13
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 14 of 27 Page ID #:404



    1   grievance forms. See Nev. Dep’t of Corr., 648 F.3d at 1018 (Actual injury is “actual
    2   prejudice with respect to contemplated or existing litigation, such as the inability to
    3   meet a filing deadline or to present a claim.”).
    4         For these reasons, Plaintiff’s First and Fourteenth Amendments access-to-
    5   court claims fails. The Court previously explained the deficiencies of Plaintiff’s
    6   access-to-court claims in two separate orders. (See Order Dismiss. Compl. 13–15;
    7   Order Dismiss. FAC 8–11.) If Plaintiff files an amended complaint with access-to-
    8   court claims, he must correct these deficiencies or risk their dismissal.
    9
   10         E.     Eighth Amendment Cruel and Unusual Punishment
   11         “[T]he treatment a prisoner receives in prison and the conditions under which
   12   he is confined are subject to scrutiny under the Eighth Amendment,” which
   13   prohibits cruel and unusual punishments. Farmer v. Brennan, 511 U.S. 825, 832
   14   (1994) (quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)). “[W]hile conditions
   15   of confinement may be, and often are, restrictive and harsh, they ‘must not involve
   16   the wanton and unnecessary infliction of pain.’” Morgan v. Morgensen, 465 F.3d
   17   1041, 1045 (9th Cir. 2006) (quoting Rhodes v. Chapman, 452 U.S. 337, 347
   18   (1981)). “In other words, they must not be devoid of legitimate penological
   19   purpose, or contrary to evolving standards of decency that mark the progress of a
   20   maturing society.” Id. (quotation marks and citations omitted).
   21         “An Eighth Amendment claim that a prison official has deprived inmates of
   22   humane conditions must meet two requirements, one objective and one subjective.”
   23   Lopez v. Smith, 203 F.3d 1122, 1132 (9th Cir. 2000) (quoting Allen, 48 F.3d at
   24   1087). “First, the deprivation alleged must be, objectively, sufficiently serious; a
   25   prison official’s act or omission must result in the denial of the minimal civilized
   26   measure of life’s necessities.” Farmer, 511 U.S. at 834 (internal quotations and
   27   citations omitted). “Prison officials have a duty to ensure that prisoners are provided
   28   adequate shelter, food, clothing, sanitation, medical care, and personal safety.”
                                                   14
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 15 of 27 Page ID #:405



    1   Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). “The circumstances, nature,
    2   and duration of a deprivation of these necessities must be considered in determining
    3   whether a constitutional violation has occurred. ‘The more basic the need, the
    4   shorter the time it can be withheld.’” Id. (quoting Hoptowit v. Ray, 682 F.2d 1237,
    5   1259 (9th Cir. 1982)). Second, subjectively, the prison official must act with
    6   “deliberate indifference” to an inmate’s health or safety—that is, “the official knows
    7   of and disregards an excessive risk to inmate health or safety; the official must both
    8   be aware of facts from which the inference could be drawn that a substantial risk of
    9   serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.
   10
   11                1.     Defendants Lloyd and Smith (San Bernardino County)
   12         The SAC alleges that as part of SBCJ’s mental health assessment program
   13   procedure, Defendants Smith and Lloyd refused to let Plaintiff out of a cell for any
   14   reason for over 100 days. (SAC 9–10.) Plaintiff requested showers, medical
   15   treatment, hygiene products, and outdoor exercise several times per day, five or six
   16   days per week from Defendants Smith and Lloyd. (Id.) Plaintiff was deprived of
   17   outdoor exercise continuously for forty-two days, followed by another fifty-eight
   18   days of denial of outdoor exercise. (Id.) Defendant Smith refused Plaintiff’s
   19   requests every time, often responding “sorry, you’re unfit,” or simply ignoring the
   20   request. (Id. at 9.) Defendant Lloyd also refused Plaintiff’s request every time,
   21   often responding “sorry, we do not have that option here.” (Id. at 10.) As a result of
   22   the deprivations, Plaintiff suffered a rash that spread all over Plaintiff’s body for
   23   eighty days and severe emotional and physical pain. (Id. at 9–10.)
   24
   25                       a.     Outdoor Exercise
   26         “[E]xercise has been determined to be one of the basic human necessities
   27   protected by the Eighth Amendment.” Hearns v. Terhune, 413 F.3d 1036, 1042 (9th
   28   Cir. 2005) (quoting LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir. 1993)). Long-
                                                   15
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 16 of 27 Page ID #:406



    1   term denial of outdoor exercise is unconstitutional. LeMaire, 12 F.3d at 1458. This
    2   protection applies to “inmates confined to continuous and long-term segregation.”
    3   Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir. 1996), amended by 135 F.3d 1318 (9th
    4   Cir. 1998).
    5         The SAC alleges that Plaintiff was not allowed out of his cell for any reason
    6   for over one hundred days, and that he continuously was deprived of outdoor
    7   exercise for forty-two days, followed by another fifty-eight days. (SAC 9–10.)
    8   These allegations satisfy the objective prong of the Eighth Amendment. See, e.g.,
    9   Lopez, 203 F.3d at 1132–33 (holding that deprivation of outdoor exercise for six and
   10   a half weeks meets the objective requirement of the Eighth Amendment); Allen, 48
   11   F.3d at 1087–88 (holding that objective requirement of Eighth Amendment was met
   12   where prisoner alleged that during a six-week period, he had been allowed only
   13   forty-five minutes of outdoor exercise per week); Ekene v. Cash, No. CV11-9318-
   14   DDP (DTB), 2013 U.S. Dist. LEXIS 81952, at *20–21 (C.D. Cal. Jan. 8, 2013)
   15   (concluding that plaintiff sufficiently stated an Eighth Amendment claim against
   16   defendant correctional officer based on deprivation of out-of-cell exercise and
   17   showers for three months).
   18         As to the subjective prong, the SAC alleges that Plaintiff was not allowed out
   19   of his cell for one hundred days as part of SBCJ’s mental health assessment
   20   procedure, that Plaintiff was denied outdoor exercise for a period of forty-two
   21   continuous days followed by fifty-eight more days, that Plaintiff repeatedly
   22   requested outdoor exercise several times a day during this time, and that Defendants
   23   Lloyd and Smith denied every such request. (SAC 9–10.) These allegations are
   24   sufficient to lead to the reasonable inference that San Bernardino County should
   25   have been aware that the denial of outdoor exercise to Plaintiff for one hundred days
   26   posed a risk of harm to Plaintiff, and that San Bernardino County had a procedure or
   27   custom of denying inmates at SBCJ’s mental health assessment program access to
   28   outdoor exercise. See, e.g., Turner v. Ahern, No.: 12-cv-6174 KAW, 2013 U.S.
                                                 16
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 17 of 27 Page ID #:407



    1   Dist. LEXIS 84273, at *15–16 (N.D. Cal. June 14, 2013) (concluding that plaintiff
    2   sufficiently alleged Monell claim for prisoner’s subjection to unconstitutional
    3   exercise policy).
    4         For these reasons, the SAC states an Eighth Amendment cruel and unusual
    5   punishment claim against Defendants Smith and Lloyd in their official capacities for
    6   the deprivation of outdoor exercise.
    7
    8                       b.    Sanitation: Showers and Hygiene Products
    9         The Eighth Amendment requires prison officials to provide inmates adequate
   10   sanitation, Johnson, 217 F.3d at 731, which includes the right to showers, see, e.g.,
   11   Toussaint v. McCarthy, 801 F.2d 1080, 1110–11 (9th Cir. 1986), and the right to
   12   personal hygiene supplies such as toothbrushes and soap, see Keenan, 83 F.3d at
   13   1091. “[S]ubjection of a prisoner to lack of sanitation that is severe or prolonged
   14   can constitute an infliction of pain within the meaning of the Eighth Amendment.”
   15   Anderson v. County of Kern, 45 F.3d 1310, 1314, as amended, 75 F.3d 448 (9th Cir.
   16   1995).
   17         The SAC alleges that as part of SBCJ’s mental health assessment program
   18   procedure, Plaintiff was not allowed out of his cell for any reason for over one
   19   hundred days, that Defendants Smith and Lloyd denied Plaintiff’s requests for
   20   showers and hygiene products, and that Plaintiff developed a painful rash all over his
   21   body. (SAC 9–10.) These allegations potentially could be the basis of an Eighth
   22   Amendment claim. However, the SAC does not contain enough allegations to
   23   conclude that the denials of showers and hygiene products were an objectively
   24   sufficiently serious deprivation, as it does not detail how many showers and hygiene
   25   products were provided to Plaintiff during the one-hundred-day period. See Baptisto
   26   v. Ryan, No. CV 03-1393-PHX-SRB, 2005 U.S. Dist. LEXIS 22295, at *43, 2005
   27   WL 2416356, at *13 (D. Ariz. Sept. 30, 2005) (“[A] prison that limits the number of
   28   showers an inmate can take does not necessarily violate an inmate’s Eighth
                                                  17
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 18 of 27 Page ID #:408



    1   Amendment rights unless the number of showers is so limited as to deny the inmate
    2   his right to basic sanitation.”). If Plaintiff includes this claim in any amended
    3   complaint, he should provide additional details, including the number of showers he
    4   was permitted to take each week (if any) and the amount of hygiene products he was
    5   provided (if any). If Plaintiff’s claim is that he was not permitted to take any
    6   showers and was denied any hygiene products for one hundred days, Plaintiff should
    7   so clarify in any amended complaint, as that would be sufficient to satisfy the
    8   objective prong of the Eighth Amendment. See, e.g., Ekene, 2013 U.S. Dist. LEXIS
    9   81952, at *20–21 (concluding that plaintiff sufficiently stated an Eighth Amendment
   10   claim against defendant correctional officer based on deprivation of showers—and
   11   out-of-cell exercise—for three months).
   12         For these reasons, the SAC fails to state an Eighth Amendment cruel and
   13   unusual punishment claim against Defendants Smith and Lloyd in their official
   14   capacities for the deprivation of showers and hygiene products. If Plaintiff files an
   15   amended complaint with this claim, he must correct these deficiencies or risk its
   16   dismissal.
   17
   18                2.     Defendant Ruiz (Los Angeles County)
   19         The SAC alleges that as part of the policies set forth by LACJ for confinement
   20   of prisoners found unit for trial, Defendant Ruiz ordered Plaintiff to be kept in
   21   administrative segregation for over one year as part of the policies set forth by LACJ
   22   for prisoners found unfit for trial; that Plaintiff was denied clothing, hygiene
   23   products, and blankets; and that Plaintiff was threatened with genital mutilation
   24   every time he requested adequate food, clothing, to be placed in general population,
   25   access to the courts, and medical treatment. (SAC 11.)
   26   ///
   27   ///
   28   ///
                                                   18
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 19 of 27 Page ID #:409



    1                       a.    Administrative Segregation
    2         Administrative segregation does not violate the Eighth Amendment’s
    3   prohibition against cruel and unusual punishment. See Anderson, 45 F.3d at 1316.
    4   Rather, administrative segregation “is within the terms of confinement ordinarily
    5   contemplated by a sentence.” Id. “[P]rison officials have a legitimate penological
    6   interest in administrative segregation, and they must be given ‘wide-ranging
    7   deference in the adoption and execution of policies and practices that in their
    8   judgment are needed to preserve internal order and discipline and to maintain
    9   institutional security.’” Id. (quoting Bell v. Wolfish, 441 U.S. 520, 546–47 (1979));
   10   see also France v. Allman, No. 15-cv-04078-JSC, 2016 U.S. Dist. LEXIS 178843, at
   11   *9 (N.D. Cal. Dec. 17, 2016) (“Plaintiff’s administrative segregation . . . does not
   12   violate the Eighth Amendment because placement in administrative segregation,
   13   even for an indeterminate term, does not constitute cruel and unusual punishment in
   14   violation of the Eighth Amendment.”).
   15         For these reasons, the SAC does not state an Eighth Amendment claim against
   16   Defendant Ruiz in his or her official capacity for Plaintiff’s placement in
   17   administrative segregation. The Court previously informed Plaintiff that
   18   administrative segregation in and of itself does not violate the Eighth Amendment.
   19   (See Order Dismiss. FAC 13.) If Plaintiff includes this claim in any amended
   20   complaint, it will be subject to dismissal.
   21
   22                       b.    Clothing, Hygiene Products, Blankets
   23         The SAC alleges that as part of the policies set forth in LACJ for confinement
   24   of prisoners found unfit for trial, Plaintiff was denied clothing, hygiene products,
   25   and blankets, and that Plaintiff suffered from pneumonia as a result of the denial of
   26   blankets. (SAC 11.)
   27         These types of deprivations can be the basis for an Eight Amendment claim.
   28   “The denial of adequate clothing can inflict pain under the Eighth Amendment.”
                                                      19
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 20 of 27 Page ID #:410



    1   Walker v. Sumner, 14 F.3d 1415, 1421 (9th Cir. 1994) (citing Hoptowit, 682 F.2d at
    2   1246)), abrogated in part on other grounds by Sandin v. Connor, 515 U.S. 472
    3   (1995)). In addition, “subjection of a prisoner to lack of sanitation that is severe or
    4   prolonged can constitute an infliction of pain within the meaning of the Eighth
    5   Amendment.” Anderson, 45 F.3d at 1314; see also Johnson, 217 F.3d at 731
    6   (stating that prison officials have a duty to ensure that prisoners are provided
    7   adequate sanitation). Finally, the “’Eighth Amendment guarantees adequate heating’
    8   but not necessarily a ‘comfortable’ temperature.” Graves v. Arpaio, 623 F.3d 1043
    9   (9th Cir. 2010) (per curiam) (quoting Keenan, 83 F.3d at 1091).
   10         However, the SAC does not contain sufficient allegations to lead to the
   11   reasonable inference that such deprivations of clothing, hygiene products, and
   12   blankets were objective sufficiently serious. If Plaintiff includes an Eighth
   13   Amendment claim regarding these conditions in an amended complaint, Plaintiff
   14   should add additional factual allegations, including their “circumstances, nature, and
   15   duration.” See Johnson, 217 F.3d at 731 (“The circumstances, nature, and duration
   16   of a deprivation of these necessities must be considered in determining whether a
   17   constitutional violation has occurred. The more basic the need, the shorter the time it
   18   can be withheld.”) (quotations omitted)). Specifically, Plaintiff should provide
   19   additional details regarding the amount of clothing, hygiene products, and blankets
   20   Plaintiff was provided at LACJ; the frequency with which such items were provided;
   21   any facts that would support the reasonable inference that the clothing, hygiene
   22   products, and blankets provided were inadequate; the period of time Plaintiff
   23   suffered such inadequacies; and the effects on Plaintiff as a result of such alleged
   24   inadequacies.
   25         For these reasons, the SAC does not state an Eighth Amendment claim against
   26   Defendant Ruiz in his or her official capacity for the alleged denials of clothing,
   27   hygiene products, and blankets. The Court previously explained the deficiencies of
   28   Plaintiff’s Eighth Amendment claims, and specifically with respect to such claims
                                                   20
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 21 of 27 Page ID #:411



    1   based on denial of clothing and hygiene products. (See Order Dismiss. Compl. 9–
    2   10.) If Plaintiff asserts such claim in any amended complaint, Plaintiff must correct
    3   these deficiencies or risk its dismissal.
    4
    5                       c.     Verbal Abuse
    6         Verbal harassment or abuse is not sufficient to state a constitutional
    7   deprivation under Section 1983. Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th
    8   Cir. 1987). “Although prisoners have a right to be free from sexual abuse, whether
    9   at the hands of fellow inmates or prison guards, the Eighth Amendment’s protections
   10   do not necessarily extend to mere verbal sexual harassment.” Austin v. Terhune, 367
   11   F.3d 1167, 1171–72 (9th Cir. 2004) (citations omitted) (affirming district court’s
   12   grant of summary judgment on Eighth Amendment claim where defendant did not
   13   physically touch prisoner).
   14         The SAC alleges that Plaintiff was “threatened with genital mutilation” every
   15   every time he requested adequate food, clothing, to be placed in general population,
   16   access to the courts, and medical treatment. (SAC 11.) As the SAC does not allege
   17   any physical contact in connection with such verbal abuse, these allegations are not
   18   sufficiently serious to constitute an Eighth Amendment violation. See Austin, 367
   19   F.3d at 1172. In addition, Los Angeles County cannot be held liable under Section
   20   1983 on a respondeat superior theory of liability for the statements of unnamed
   21   LACJ officers. See Connick, 563 U.S. at 60 (“[U]nder § 1983, local governments
   22   are responsible only for their own illegal acts. They are not vicariously liable under
   23   § 1983 for their employees’ actions.” (quotations and citations omitted)). There are
   24   no allegations in the SAC by which it reasonably could be inferred that such threats
   25   were made pursuant to the policy, practice, or custom of Los Angeles County. See
   26   Castro, 833 F.3d at 1073 (“In order to establish municipal liability, a plaintiff must
   27   show that a ‘policy or custom’ led to the plaintiff’s injury.”) (quoting Monell, 436
   28   U.S. at 694)).
                                                    21
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 22 of 27 Page ID #:412



    1         For these reasons, the SAC does not state an Eighth Amendment claim against
    2   Defendant Ruiz in his or her official capacity due to verbal harassment. The Court
    3   previously explained the deficiencies of this claim in two separate orders. (See
    4   Order Dismiss. Compl. 10; Order Dismiss. FAC 14.) If Plaintiff asserts such claim
    5   in any amended complaint, Plaintiff must correct these deficiencies or risk its
    6   dismissal.
    7
    8         F.     Eighth Amendment Deliberate Indifference to Serious Medical Need
    9         “The government has an ‘obligation to provide medical care for those whom it
   10   is punishing by incarceration,’ and failure to meet that obligation can constitute an
   11   Eighth Amendment violation cognizable under § 1983.” Colwell v. Bannister, 763
   12   F.3d 1060, 1066 (9th Cir. 2014) (quoting Estelle v. Gamble, 429 U.S. 97, 103–05
   13   (1976)). “To maintain an Eighth Amendment claim based on prison medical
   14   treatment, an inmate must show ‘deliberate indifference to serious medical needs.’”
   15   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting Estelle, 429 U.S. at
   16   104). A plaintiff must allege sufficient facts to satisfy a two-prong test: (1) an
   17   objective standard—the existence of a serious medical need; and (2) a subjective
   18   standard—deliberate indifference. See id.
   19         A “serious medical need” exists if “failure to treat a prisoner’s condition
   20   could result in further significant injury or the ‘unnecessary and wanton infliction of
   21   pain.’” Id. (citing McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992),
   22   overruled in part on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133
   23   (9th Cir. 1997) (en banc)). Neither result is the type of “routine discomfort [that] is
   24   ‘part of the penalty that criminal offenders pay for their offenses against society.’”
   25   McGuckin, 974 F.2d at 1059 (alteration in original) (quoting Hudson v. McMillian,
   26   503 U.S. 1, 9 (1992)). “The existence of an injury that a reasonable doctor or
   27   patient would find important and worthy of comment or treatment; the presence of a
   28   medical condition that significantly affects an individual’s daily activities; or the
                                                   22
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 23 of 27 Page ID #:413



    1   existence of chronic and substantial pain are examples of indications that a prisoner
    2   has a ‘serious’ need for medical treatment.” Id. at 1059–60.
    3         The subjective “deliberate indifference” prong “is satisfied by showing (a) a
    4   purposeful act or failure to respond to a prisoner’s pain or possible medical need and
    5   (b) harm caused by the indifference.” Jett, 439 F.3d at 1096. Deliberate
    6   indifference may be manifested “when prison officials deny, delay or intentionally
    7   interfere with medical treatment,” or in the manner “in which prison physicians
    8   provide medical care.” McGuckin, 974 F.2d at 1059. However, deliberate
    9   indifference is met only if the prison official “knows of and disregards an excessive
   10   risk to inmate health or safety; the official must both be aware of facts from which
   11   the inference could be drawn that a substantial risk of serious harm exists, and he
   12   must also draw the inference.” Farmer, 511 U.S. at 834. The defendant “must
   13   purposefully ignore or fail to respond to the plaintiff’s pain or possible medical need
   14   for deliberate indifference to be established.” See McGuckin, 974 F.2d at 1060.
   15
   16                1.     Defendants Lloyd and Smith (San Bernardino County)
   17         The SAC alleges that while Plaintiff was being held at SBCJ, Plaintiff
   18   developed a skin rash that spread all over his body for eighty days, and that the rash
   19   was “painful,” “severe,” “unbearable,” and made Plaintiff unfit for trial. (SAC 9–
   20   10.) The SAC alleges that Plaintiff requested medical treatment from Defendants
   21   Smith and Lloyd, but that his requests were denied. (Id.)
   22         Some courts in this circuit have concluded that a rash is not a “serious
   23   medical need.” See, e.g., Thompson v. Paleka, No. 17-00531 SOM-KJM, 2017
   24   U.S. Dist. LEXIS 187206, at *12–13 (D. Haw. Nov. 13, 2017) (concluding that rash
   25   did not present a serious medical need where plaintiff did not detail where it was
   26   located or how widespread or severe it was); Robben v. El Dorado County, No.
   27   2:16-cv-2697 JAM KJN P, 2017 U.S. Dist. LEXIS 88368, at *11 (E.D. Cal. June 8,
   28   2017) (concluding that plaintiff failed to allege facts demonstrating that his rash
                                                  23
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 24 of 27 Page ID #:414



    1   was a serious medical need). However, Plaintiff alleges that his rash spread all over
    2   his body for eighty days and was painful, severe, and unbearable. (SAC 9–10.)
    3   These allegations describe a condition that would be worthy of treatment, and thus
    4   likely satisfies the objective prong of the Eighth Amendment. See Ellis v. Corizon
    5   Inc., No. CV 17-00536-PHX-SPL (JFM), 2018 U.S. Dist. LEXIS 230554, at *10–
    6   11 (D. Ariz. Sept. 14, 2018) (concluding that rash was serious medical need where
    7   plaintiff described rash as chronic and painful and plaintiff was diagnosed with
    8   scabies).
    9         Nonetheless, the SAC fails to satisfy the subjective deliberate indifference
   10   prong with respect to San Bernardino County. The allegations related to the rash
   11   are few, and there are no allegations that suggest that San Bernardino had any
   12   knowledge of Plaintiff’s rash. (See SAC 9–10.) However, deliberate indifference
   13   requires knowledge and disregard of an excessive risk to an inmate’s health or
   14   safety. Farmer, 511 U.S. at 834. Furthermore, the SAC does not contain sufficient
   15   allegations from which it can be inferred that any alleged denials of medical care
   16   for the rash resulted from San Bernardino County’s policy, practice, or custom. See
   17   Castro, 833 F.3d at 1073 (explaining that municipal liability attaches only where a
   18   policy or custom led to the plaintiff’s injury); see also Navarro, 72 F.3d at 714
   19   (“Proof of random acts or isolated events are insufficient to establish custom.”).
   20         For these reasons, Plaintiff fails to state an Eighth Amendment claim for
   21   deliberate indifference to serious medical needs against Defendants Smith and
   22   Lloyd in their official capacities. If Plaintiff includes these claims in any amended
   23   complaint, he must correct these deficiencies or risk their dismissal.
   24
   25                2.    Defendant Ruiz (Los Angeles County)
   26         The SAC alleges that while Plaintiff was at LACJ, Plaintiff suffered from
   27   pneumonia, which went untreated. (SAC 11.)
   28   ///
                                                  24
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 25 of 27 Page ID #:415



    1         Pneumonia likely would qualify as a serious medical need. See, e.g., Nester v.
    2   Arpaio, No. CV 06-1457-PHX-SMM (GEE), 2008 U.S. Dist. LEXIS 111220, at *16
    3   (D. Ariz. Aug. 7, 2008) (“pneumonia is a serious condition worthy of treatment”).
    4   However, the SAC does not contain any details of the pneumonia, including
    5   Plaintiff’s symptoms and their severity, the amount of time Plaintiff was sick, and
    6   how he diagnosed his illness as pneumonia if it was untreated. (See SAC 11.) In
    7   addition, as with the Eighth Amendment deliberate indifference claim against San
    8   Bernardino County (see Section IV.F.1, supra), the sparse allegations in the SAC do
    9   not provide any details regarding Los Angeles County’s knowledge (if any) of
   10   Plaintiff’s pneumonia, and are insufficient to lead to the reasonable inference (1) that
   11   Los Angeles County acted with deliberate indifference, and (2) that such acts were
   12   the result of a policy, practice, or custom, as is required to impose Section 1983
   13   liability on Los Angeles County.
   14         For these reasons, Plaintiff fails to state an Eighth Amendment claim for
   15   deliberate indifference to serious medical needs against Defendant Ruiz in his or
   16   her official capacity. If Plaintiff includes this claim in any amended complaint, he
   17   must correct these deficiencies or risk its dismissal.
   18
   19   V.    CONCLUSION
   20         For the reasons stated above, the Court DISMISSES the SAC WITH
   21   LEAVE TO AMEND. Plaintiff may have an opportunity to amend and cure the
   22   deficiencies given his pro se prisoner status. Plaintiff is ORDERED to, within
   23   thirty days after the date of this Order, either: (1) file a TAC, or (2) advise the Court
   24   that Plaintiff does not intend to pursue this lawsuit further and will not file a TAC.
   25         The TAC must cure the pleading defects discussed above and shall be
   26   complete in itself without reference to the SAC. See L.R. 15-2 (“Every amended
   27   pleading filed as a matter of right or allowed by order of the Court shall be complete
   28   including exhibits. The amended pleading shall not refer to the prior, superseding
                                                   25
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 26 of 27 Page ID #:416



    1   pleading.”). This means that Plaintiff must allege and plead any viable claims in the
    2   TAC again. Plaintiff shall not include new defendants or new allegations that are
    3   not reasonably related to the claims asserted in the SAC.
    4            In any amended complaint, Plaintiff should confine his allegations to those
    5   operative facts supporting each of his claims. Plaintiff is advised that pursuant to
    6   Rule 8, all that is required is a “short and plain statement of the claim showing that
    7   the pleader is entitled to relief.” Plaintiff strongly is encouraged to utilize the
    8   standard civil rights complaint form when filing any amended complaint, a
    9   copy of which is attached. In any amended complaint, Plaintiff should identify the
   10   nature of each separate legal claim and make clear what specific factual allegations
   11   support each of his separate claims. Plaintiff strongly is encouraged to keep his
   12   statements concise and to omit irrelevant details. It is not necessary for Plaintiff to
   13   cite case law, include legal argument, or attach exhibits at this stage of the litigation.
   14   Plaintiff also is advised to omit any claims for which he lacks a sufficient factual
   15   basis.
   16            The Court explicitly cautions Plaintiff that failure to timely file a TAC, or
   17   timely advise the Court that Plaintiff does not intend to file a TAC, will result in
   18   a recommendation that this action be dismissed for failure to prosecute and/or
   19   failure to comply with court orders pursuant to Federal Rule of Civil Procedure
   20   41(b).
   21            Plaintiff is not required to file an amended complaint, especially since a
   22   complaint dismissed for failure to state a claim without leave to amend may count
   23   as a strike under 28 U.S.C. § 1915(g). Instead, Plaintiff may request voluntary
   24   dismissal of the action pursuant to Federal Rule of Civil Procedure 41(a) using the
   25   attached Notice of Voluntary Dismissal form.
   26            Plaintiff is advised that the undersigned Magistrate Judge’s determination
   27   herein that the allegations in the SAC are insufficient to state a particular claim
   28   should not be seen as dispositive of the claim. Accordingly, although the
                                                    26
Case 5:19-cv-01249-DSF-MAA Document 35 Filed 11/23/20 Page 27 of 27 Page ID #:417



    1   undersigned Magistrate Judge believes Plaintiff has failed to plead sufficient factual
    2   matter in the pleading, accepted as true, to state a claim for relief that is plausible on
    3   its face, Plaintiff is not required to omit any claim or Defendant in order to pursue
    4   this action. However, if Plaintiff decides to pursue a claim in an amended complaint
    5   that the undersigned previously found to be insufficient, then, pursuant to 28 U.S.C.
    6   § 636, the undersigned Magistrate Judge ultimately may submit to the assigned
    7   District Judge a recommendation that such claim may be dismissed with prejudice
    8   for failure to state a claim, subject to Plaintiff’s right at that time to file objections.
    9   See Fed. R. Civ. P. 72(b); C.D. Cal. L.R. 72-3.
   10          IT IS SO ORDERED.
   11
   12   DATED: November 23, 2020
   13                                                     MARIA
                                                          MARIA
                                                              A A. AUDERO
                                                                   AUDE
                                                  UNITED
                                                   NITED STATES MAGISTRATE
                                                                MAGIST     JUDGE
   14
   15   Attachments
   16   Form Civil Rights Complaint (CV-66)
   17   Form Notice of Dismissal
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                     27
